CARMODY, Chief Justice; and NOBLE, Justice (dissenting). We agree that the determination of whether the trial court properly declined probate of the Viramontes will turns upon whether the decedent, at the time of his death, was domiciled in Luna County, New Mexico, or in El Paso County, Texas, and that in arriving at that determination we must look to the testator’s intent at the time of the making of the will, and to his acts,- conduct and the subsequent surrounding circumstances to determine whether a change of domicile occurred since execution of the will. It appears to be conceded that the decedent owned valuable farm land in Luna County for many years prior to his death and that he lived and had his domicile there. A domicile once acquired is presumed to continue until it is shown to have been changed. Allen v. Allen, 52 N.M. 174, 194 P.2d 270; Shilkret v. Helvering, 78 U.S.App.D.C. 178, 138 F.2d 925 (1943); In re Ingersol’s Estate, 128 Mont. 230, 272 P.2d 1003. The majority seem to agree that at onetime decedent’s domicile was Luna County, but they point to the trial court’s conclusion of law that at the time of his death he was domiciled in Texas and say that this determination is substantially supported by the evidence. However, as the majority point out, the evidence is not in dispute. Domicile is a question of both law and fact, and where, as here, the facts are undisputed, the decision turns upon legal principles and is reviewable as a matter of law. Allen v. Allen, supra. The decedent kept a home at his farm to which he and his family frequently came for visits or short periods. Mere absence from a fixed home, however long continued, cannot work a change in domicile. In Allen, we quoted with approval from Shilkret v. Helvering, supra: “ < * * * “There must be the animus to change the prior domicile for another. Until the new one is acquired, the old one remains. These principles are axiomatic in the law upon the subject.” ’ ” Notwithstanding the testator’s recital in the will executed in 1961 that he was a resident of Deming, New Mexico; of the fact that in 1950 he registered to vote in Luna County, and in 1959 renewed that voting registration, the majority insist that the court’s determination of domicile in Texas is substantially supported by the fact that he owned a beer and wine license in El Paso. The majority quote portions of the Texas statute which they say required the decedent to assert that he had been a “citizen” of Texas for at least three years preceding the application. The statute does not set forth the form of such application, nor is there any evidence that the decedent signed any statement whatever in connection with such license, or otherwise that he was or had been a “citizen” of Texas. The only statutory requirement is that the county judge shall refuse approval to an applicant “if he has reasonable grounds to believe and finds any of the following to be true.” Then follow 16 reasons for rejection, including failure to be a “citizen” of the United States or not having been a citizen of the State of Texas for three years. Absent proof in the record that Viramontes did sign a statement asserting his citizenship in Texas, there is an absence of substantial evidence to support the conclusion of domicile reached by the court. As a matter of fact, there is no proof that decedent made an original application for the license he was said to own. So far as the record discloses, he may have acquired it from a prior owner, and we are not advised as to the Texas law respecting a transfer of an existing license. State of Texas v. State of Florida, 306 U.S. 398, 59 S.Ct. 563, 83 L.Ed. 817, 121 A.L.R. 1179 (1939) (Further decree 59 S.Ct. 830), is clearly distinguishable upon its facts. The court there said that the decedent claimed a Texas domicile, although living in Florida and Massachusetts most of the time, in order to avoid payment of state income tax. Hiatt v. Lee, 48 Ariz. 320, 61 P.2d 401, 107 A.L.R. 444, is likewise distinguishable upon the ground that decedent’s only reason for residence in California was due to health. Furthermore, in Hiatt, the testimony was in direct conflict. Under the circumstances here present, the substantial evidence rule has no application, and, as a matter of law, we think there is an absence of proof of the animus to change the prior domicile. Denial of probate of the will for the reason given in the judgment appealed from was erroneous. For these reasons, we must dissent.